     Case 2:18-cv-02921-TLN-JDP Document 56 Filed 01/13/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    RAFAEL GODINEZ,                                   Case No. 2:18-cv-02921-TLN-JDP (PC)
12                       Plaintiff,                     ORDER TO PROVIDE ADDITIONAL
                                                        INFORMATION TO EFFECT SERVICE
13            v.
14    SCOTT KERNAN, et al.,
15                       Defendants.
16

17           Plaintiff is a state prisoner proceeding without counsel in this action brought under 42
18   U.S.C. § 1983.
19           On July 6, 2020, the court found that service was appropriate for defendants Rios, Kernan,
20   Adams, Foss, Gambert, and Christensen. ECF No. 39. Process directed to defendant Darrel
21   Adams was returned unserved because that defendant is no longer employed by CDCR, and the
22   agency does not have forwarding contact information. ECF No. 44. Consequently, plaintiff must
23   provide the U.S. Marshal with additional information to facilitate service on defendant Adams.
24           Accordingly, it is hereby ordered that:
25           1. The Clerk of the Court is directed to send to plaintiff one USM-285 form, one
26   summons, an instruction sheet, and one copy of the fourth amended complaint filed May 11,
27   2020.
28
     Case 2:18-cv-02921-TLN-JDP Document 56 Filed 01/13/21 Page 2 of 3


 1            2. Within 30 days from service of this order, plaintiff shall complete the attached Notice

 2   of Submission of Documents and submit it to the court with the completed summons, the USM-

 3   285 form, and two copies of the endorsed complaint filed May 11, 2020.

 4            3. Upon receipt of the necessary materials, the court will direct the United States Marshal

 5   to serve defendant pursuant to Federal Rule of Civil Procedure 4 without payment of costs.

 6   Failure to comply with this order may result in a recommendation that plaintiff’s claims against

 7   defendant Adams be dismissed.

 8   IT IS SO ORDERED.
 9

10   Dated:      January 12, 2021
                                                        JEREMY D. PETERSON
11                                                      UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
     Case 2:18-cv-02921-TLN-JDP Document 56 Filed 01/13/21 Page 3 of 3


 1

 2

 3

 4

 5

 6

 7
                                    UNITED STATES DISTRICT COURT
 8
                               EASTERN DISTRICT OF CALIFORNIA
 9

10
     RAFAEL GODINEZ,                                Case No. 2:18-cv-02921-TLN-JDP (PC)
11
                       Plaintiff,                   NOTICE OF SUBMISSION OF
12                                                  DOCUMENTS
            v.
13
     SCOTT KERNAN, et al.,
14
                       Defendants.
15

16         Plaintiff hereby submits the following documents in compliance with the court’s order

17   filed ________________:

18

19                 1     completed summons form

20                 1     completed form USM-285

21                 2     copies of the January 23, 2020 endorsed complaint

22   DATED:

23
                                         ________________________
24                                       Plaintiff
25

26
27

28
                                                    3
